Case 1:20-cv-02795-PGG-GWG Document 44 Filed 06/11/21 Page 1of1
U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by US. Marshal"

   

 

 

PLAINTIFF COURT CASE NUMBER
JOSHUA ADAM SCHULTE 20-cv-2795
DEFENDANT TYPE OF PROCESS
BUREAU OF PRISONS, et al. Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE John Barrett

AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)
FCI! Schuylkill, Federal Correctional Institution, P.O. Box 700, Minersville, PA 17954

 

 

 

       
     
  
 
 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

served with this Form 285
Joshua Adam Schuit — TIT
Reg. No, va4yisd. Number of parties t Be a
MCC New York served in this case.” : an
156 Park Row Check for service =) 95; 744
New York, NY 10007 on U.S.A. oy woh

 

cn

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (fnelude Business and Alters te-dddresses,
All Telephone Numbers, and Estimated Times Available for Service): : ~

 

Signature of Attorney other Originator requesting service on behalf of: DP] PLAINTIFF TELEPHONE NUMBER

SS. Naucll [] DEFENDANT 3

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk D

nuunber of process indicated. Origin Serve uA

(Sign ony for USM 285 if more © Sf & - :
fhan one USM 285 is submitted) No. © No 7 f Co Cf

 

“3 . : : f
I hereby certify and return that ] ["] have personally served , [] have legal evidence of service, [2}-have executed as shown in "Remarks", the procesé described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

Zé.
Name and title of individual served (fro shown abeve) eh A Time it am
Tobermt. ERR Fee Laces é/e/et | jece Oe

Address (complete only different than shown above)

[[] [hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Signature of U.S. Marshal or Deputy

. a

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

(tacluding endeavors} (Amount of Refund*)
Con ¢ : = SO
REMARKS

Fe) SCL. LEGAL ABUSED ELECTRIC SRROCE

 

 

 

 

 

 

 

 

 

 

ee
eycet et
me ot

 

‘AH 40 O'S

 

 

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
